Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to communication as filed on 1/25/2022.
This action is made Final.

	Claims 1 – 20 are pending in the case. Claims 1, 9, and 16 are independent claims. 

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. Applicant remarks, regarding claims 1, 9 and 16, that Omoigui fails to teach or suggest “generating a customized knowledge capture website wherein a processor compiles a completed web authoring document to generate at least one guided knowledge capture web page with embedded knowledge capture logic corresponding to the text” and “generates a customized knowledge capture website from the at least one guided knowledge capture web page” (page 10). The Examiner disagrees.
Omoigui discloses a system for knowledge retrieval wherein a user at a client device is presented with a web page with a search bar (equivalent to the claimed web authoring document template), wherein the user enters text for search in the search bar and conducts a search (equivalent to the claimed  receiving, from the user device, a completed web authoring document comprising the web authoring document and text input by a user), processing the search request page and rendering a search results page comprising embedded search result links of relevant web page retrieved according to the text entered in the search bar (equivalent to the claimed compiling the completed web authoring document to generate at least one guided knowledge capture web page with embedded knowledge capture logic corresponding to the text), the knowledge captures able to be used as a knowledge filter in further searches/retrieval of search results in the form of a search results web page on the client device (equivalent to the claimed generating a customized knowledge capture website from the at least one guided knowledge capture web page, wherein the customized knowledge capture website is accessible from the user device). The Examiner therefore maintains that rejections of claims 1, 9 and 16 as well as the rejections of all dependent claims.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (USPUB 20080147788 A1 from IDS filed 1/22/2021).

Claim 1:
Omoigui teaches A system for generating a customized knowledge capture website, comprising: a memory (Fig 21 and 0109: “arguments are fed to the component by the ASP.NET application in response to an HTTP request. The RSS is returned to the component either in a memory buffer or via a web folder path”); and a processor in communication with the memory (0033: “A system according to an embodiment of the invention provides end-to-end functionality for semantic knowledge retrieval, capture, discovery, sharing, management, delivery, and/or presentation. The description herein includes the philosophical underpinnings of an embodiment of the invention, a problem formulation, a high-level end-to-end architecture, and/or a semantic indexing model. Also included, according to an embodiment of the invention, is a system's semantic user interface, its Dynamic Linking technology, its semantic query processor, its semantic and/or context-sensitive ranking model, its support for personalized context, and/or its support for semantic knowledge sharing all of which an embodiment employs to provide a semantic user experience and/or a medium for knowledge”), the processor: transmitting a web authoring document template to a user device (0034: “Further described herein are an overview of the difference between knowledge and/or information and/or how that should apply to an intelligent information retrieval system; the problem with Search, as is currently defined and/or implemented by current search engines; context and/or semantics especially on the limitations of current search engines and/or retrieval paradigms and/or the implications on the design of an intelligent information retrieval system; the Semantic Web and/or Metadata and/or describes how these initiatives relate to the design of an intelligent information retrieval system and/or also how they may be placed in perspective from a practical standpoint; the problems and/or limitations of current search interfaces; Semantic Indexing in general, how this relates to an intelligent information retrieval system, and/or on Dynamic Semantic Indexing as designed and/or implemented in the Information Nervous System, in accordance with at least one embodiment of the invention”), receiving, from the user device, a completed web authoring document comprising the web authoring document and text input by a user (0037: “a retrieval system blends search and/or discovery for scenarios where the user does not even know what to search for in the first place. Searching for knowledge is not the same as searching for information. An intelligent search engine according to an embodiment of the invention allows a user to search with different knowledge filters that encapsulate semantic-sensitivity, time-sensitivity, context-sensitivity, people (e.g., experts), etc. These filters may employ different ranking schemes consistent with the natural equivalent of the filter (e.g., a search for Best Bets may rank results based on semantic strength, a search for Breaking News may rank results based primarily on time-sensitivity, while a search for Experts may rank results based primarily on expertise level). These form context themes or templates that can guide the user to quickly find what she wants based on the scenario at hand”), compiling the completed web authoring document to generate at least one guided knowledge capture web page with embedded knowledge capture logic corresponding to the text (0038: “a user might want only latest (but also highly semantically relevant) information on a certain topic (perhaps because she is short on time and/or is preparing for a presentation that is due shortly)--this may be the equivalent of Breaking News. Or the user might be conducting research and/or might want to go deep--she might be interested in information that is of a very high level of semantic relevance. Or the user might want to go broad because she is exploring new topics of interest and/or is open to many possibilities. Or the user might be interested in relevant people on a given topic (communities of interest, experts, etc.) rather than--or in addition to--information on that topic. These are all valid but different real-world scenarios. An embodiment of the invention supports all these semantic axes in a consistent way yet exposes them separately so the user knows in what context the results are being displayed in order to aid him or her in interpreting the results”), and generating a customized knowledge capture website from the at least one guided knowledge capture web page, wherein the customized knowledge capture website is accessible from the user device (0040: “An embodiment of the invention allows for knowledge-based retrieval (expressed above as K) via knowledge filters (which may also be referred to as special agents or knowledge requests), each corresponding to a knowledge type. FIG. 1 illustrates defined knowledge filters/types in accordance with an embodiment of the invention. As used therein, the term "debates" may be an indication of semantic emphasis due to the participation of multiple individuals with potentially diverse viewpoints. Additionally, as an illustration, an Interest Group might include those that have questions (knowledge-seekers) and/or not just those that have answers (knowledge-providers or experts). This filter may connect both constituencies”).

Claim 2:
Omoigui teaches the processor utilizes a neural network or machine learning algorithm to parse the completed web authoring document into a plurality of text portions based on content of the text comprising each text portion, and determine a text type for each of the plurality of text portions based on a content of each text portion or metadata associated with the label of each text portion, and apply a label to each parsed text portion (0057: “The Problem with Directories and/or Taxonomies. Directories and/or taxonomies can be very useful tools in helping users organize and/or find information. Users employ folders in file-systems to organize their documents and/or pictures. Similar folders exist in email clients to assist users in organizing their email. Many portal products now offer categorization tools that automatically file indexed documents into directories using predefined taxonomies. However, as the volume of information users must deal with continues to skyrocket, directories become ineffective. This happens for several reasons: First, at "publishing time," users manually create and/or maintain folders and/or subfolders and/or manually assign documents and/or email messages to these folders. This process not only takes a lot of time and/or effort, it also assumes that there is a 1:1 correspondence of item to folder. At a semantic level, the same item could "belong" to different folders and/or categories at the same time. Tools that employ machine learning techniques to aid users in assigning categories also suffer from the same problem”).

Claim 3:
Omoigui teaches the web authoring document template is one of a blank word processing document, a template word processing document, or an imported word processing document (0156: “Adapting to Weak Categorization in Non-Semantic Context Templates. In some cases, some key phrases might not get detected in the categorizer, especially if the lexicon for the categorizer has not been seeded with the terms in the ontology. Typically, with rich enough context, this is not an issue because there is a high likelihood that terms in the ontology may already lie within key phrases. However, with short documents or abstracts, this might not happen because there might not be enough context. In this case, the ontology-independent concept extraction model can lead to weak categorization. To handle this, the categorizer is seeded with a lexicon corresponding to the terms in the ontology. This ensures that the categorizer, during the concept extraction phase, "knows" to return certain concepts based on the contents of its lexicon (now domain-specific). Furthermore, the KIS when interpreting semantic context with non-semantic context templates (like All Bets and/or Random Bets) AND/OR for a non-semantic ranking bucket (bucket #0), maps the category URI in the incoming SQML to keywords and/or include the keywords in the SQML resource inner join. This is powerful as it ensures that even if the categorization failed, the keyword that corresponds to the category name may result in a hit. There is a loss of semantics in moving to keywords but because the context template is All Bets or Random Bets AND/OR because the ranking bucket is non-semantic, this doesn't matter. This improves recall by dynamically adapting to a lack of context at the categorization layer”).

Claim 4:
Omoigui teaches the web authoring document template (i) includes a plurality of label buttons, each of the plurality of label buttons being respective buttons having a label associated therewith that can change one or more of a font, a color, a size, a position, or a style of the text, and (ii) is configured to apply, based on user input, at least one label to text input into the web authoring document template via the plurality of label buttons and associate metadata with the text (0147: “Part Mutual Cross-Ontology Validation and/or other Ontology Development and/or Maintenance Tool Features. In one embodiment, ontologies are developed and/or maintained with the help of ontology development and/or maintenance tools that aid the ontologist by recommending semantic assertions and/or other rules. For example, in one embodiment: Some category labels occur in multiple ontologies. The ontology tool flags the user (the ontologist) when there is a discrepancy. The discrepancy *might* be valid but might also indicate an incomplete ontology. For instance, Artificial Intelligence occurs in both IT and/or Products & Services but the sub-categories and/or hooks are likely very different. Some of this might be legitimate but some of it might be due to oversight. Similarly, Software occurs in both Products & Services and/or General Reference (ProQuest). Furthermore, hooks that occur in one domain probably allows exclusions in another domain (for instance, hooks for "Virus" in MeSH probably allows exclusions that are themselves hooks for "Virus" or "Computer Virus" in IT. And/or vice-versa. And/or so on. You can use the different ontologies to check for cross-domain mismatches of this sort. The inventor calls this Mutual Cross-Ontology Validation. It is an extremely powerful feature. This mutual cross-ontology validation approach may generate a viral network effect and/or positive feedback of ontological quality wherein as ontologies improve, others in the ontology network may also improve, which in turn may subsequently improve other ontologies . . . and/or so on . . . . Also, hooks that have multiple word-forms probably includes exclusions and/or your tool flags this (not atypically, not all word forms applies in the same context). Ditto for hooks that occur in multiple domains--the cross-ontology validation described above, and/or the invocation of dictionaries like online search engines or tools like WordNet may help a lot here”).

Claim 5:
Omoigui teaches the processor compiles the completed web authoring document by parsing the text of the completed web authoring document into a plurality of text portions based on at least one of a content of the text or metadata associated with the text comprising each text portion, determining a text type for each parsed text portion based on the metadata associated with each parsed text portion, generating a workflow step for each determined text type, and generating a workflow based on the generated workflow steps for each determined text type (0154: “Semantically Interpreting Natural Language Queries. At the beginning of at least one of the co-pending applications cited herein, I asserted that the notion of natural-language queries as the nirvana of information retrieval is wrong. I pointed out that discovery of knowledge, incorporating context-sensitivity, time-sensitivity, and/or occasional serendipity is instead possible. However, having the simplicity of natural language queries AS AN OPTION (drag and/or drop and/or other semantic tools are arguably more powerful in many contexts), WITHOUT the limitations of natural-language interpretation, is also possible. In other words, natural-language queries but NOT natural-language interpretation--rather, natural-language queries coupled with semantic interpretation in an embodiment of the invention. The power of coupling these is that the user can gain the simplicity of natural expression without losing the power of semantic discovery and/or serendipity. In one embodiment, the natural-language-query interpretation involves mapping the query to a Nervana semantic query. An NLP plug-in is added to the semantic client to do this. This plug-in takes natural-language input on the client and/or maps these to semantic input (SQML) before passing the query to the server(s) for semantic interpretation. The NLP component parses the natural-language text input and/or looks for key phrases using a standard key phrase extractor. The key phrases are then compared against the ontologies supported by the query profile. If any categories are found using direct, stemmed, and/or fuzzy matching, these categories are added to the semantic query as candidates”).

Claim 6:
Omoigui teaches the processor determines the text type is a title or information and generates metadata to display a title or information workflow step, determines the text type is a question and generates metadata to display a question workflow step and identifies at least one of an answer or a next workflow step associated with the question workflow step, determines the text type is a result and identifies content and label information of the result to determine a next workflow step associated with the result and a condition for displaying a result of the result based on at least one previous workflow step associated with the result, or determines the text type is a type other than the title, information, question and result and executes a function to generate a workflow step associated with the other type (0063: “The Semantic Web is an initiative in that it may encourage information publishers to tag their content with more metadata in order to make such content easier to search. Furthermore, standards for ontology development and/or maintenance are useful in the establishment of systems that allow publishers to assert or interpret meaning. However, metadata has many problems, especially relating to the need for discipline on the part of publishers. Generally, history has shown that most publishers (including end-users who author Web pages, blogs, documents, etc.) do not exercise such discipline on a consistent basis. Metadata creation and/or maintenance need time and/or effort. As such, it is impractical to rely on its existence at scale. This is not to minimize the importance of efforts to promote metadata adherence. However, such efforts are complemented with the development of pragmatically designed systems that exploit when available--but do not rely on the existence of--such metadata”).

Claim 7:
Omoigui teaches the guided knowledge capture website includes at least one of instructional information, a note, a message, or a question with interactive answer buttons including one of a multiple choice button, a text entry box, a drop down list, a yes or no button, and a true or false button, and the embedded knowledge capture logic records a selection provided in response to the question via the interactive answer buttons (0064: “It is also useful to distinguish structured metadata (for instance XML fields) from semantic (meaning-oriented) metadata. The former refers to fields such as the name of the author, the date of publication, etc. while the latter refers to ontological-based markup that clearly specifies what a piece of information means. As an illustration, one can have perfectly-formed, validated, structured metadata (e.g., an XML document) that is completely meaningless. Structured metadata (such as RDF and/or RSS) is indeed beneficial especially for queries that rely on structure (e.g., a query to find a specific medical record id, author name, etc.). However, majority of the queries at the level of knowledge are semantic in nature--this is one of the reasons why Google.TM. has succeeded despite the fact that it does not rely on any structured metadata; to Google.TM., all web pages are structurally identical (a web page is a web page). Consequently, while standards such as RDF and/or RSS are useful, they still do not address a problem--that of semantic indexing, processing, interpretation, retrieval, filtering, and/or ranking”).

Claim 8:
Omoigui teaches the web authoring document template is customizable by a speech-to-text module (0154).

Claim 9:
Omoigui teaches A system for generating a customized knowledge capture website, comprising: a memory (Fig 21 and 0109: “arguments are fed to the component by the ASP.NET application in response to an HTTP request. The RSS is returned to the component either in a memory buffer or via a web folder path”); and a processor in communication with the memory (0033: “A system according to an embodiment of the invention provides end-to-end functionality for semantic knowledge retrieval, capture, discovery, sharing, management, delivery, and/or presentation. The description herein includes the philosophical underpinnings of an embodiment of the invention, a problem formulation, a high-level end-to-end architecture, and/or a semantic indexing model. Also included, according to an embodiment of the invention, is a system's semantic user interface, its Dynamic Linking technology, its semantic query processor, its semantic and/or context-sensitive ranking model, its support for personalized context, and/or its support for semantic knowledge sharing all of which an embodiment employs to provide a semantic user experience and/or a medium for knowledge”), the processor: generating a web authoring document template including embedded labels that are interpretable by the processor, the web authoring document template being customizable by a plurality of label buttons which are each configured to apply one of the embedded labels to text input into the web authoring document template and associate metadata with the text (0147: “Part Mutual Cross-Ontology Validation and/or other Ontology Development and/or Maintenance Tool Features. In one embodiment, ontologies are developed and/or maintained with the help of ontology development and/or maintenance tools that aid the ontologist by recommending semantic assertions and/or other rules. For example, in one embodiment: Some category labels occur in multiple ontologies. The ontology tool flags the user (the ontologist) when there is a discrepancy. The discrepancy *might* be valid but might also indicate an incomplete ontology. For instance, Artificial Intelligence occurs in both IT and/or Products & Services but the sub-categories and/or hooks are likely very different. Some of this might be legitimate but some of it might be due to oversight. Similarly, Software occurs in both Products & Services and/or General Reference (ProQuest). Furthermore, hooks that occur in one domain probably allows exclusions in another domain (for instance, hooks for "Virus" in MeSH probably allows exclusions that are themselves hooks for "Virus" or "Computer Virus" in IT. And/or vice-versa. And/or so on. You can use the different ontologies to check for cross-domain mismatches of this sort. The inventor calls this Mutual Cross-Ontology Validation. It is an extremely powerful feature. This mutual cross-ontology validation approach may generate a viral network effect and/or positive feedback of ontological quality wherein as ontologies improve, others in the ontology network may also improve, which in turn may subsequently improve other ontologies . . . and/or so on . . . . Also, hooks that have multiple word-forms probably includes exclusions and/or your tool flags this (not atypically, not all word forms applies in the same context). Ditto for hooks that occur in multiple domains--the cross-ontology validation described above, and/or the invocation of dictionaries like online search engines or tools like WordNet may help a lot here”), transmitting the web authoring document template to a user device (0034: “Further described herein are an overview of the difference between knowledge and/or information and/or how that should apply to an intelligent information retrieval system; the problem with Search, as is currently defined and/or implemented by current search engines; context and/or semantics especially on the limitations of current search engines and/or retrieval paradigms and/or the implications on the design of an intelligent information retrieval system; the Semantic Web and/or Metadata and/or describes how these initiatives relate to the design of an intelligent information retrieval system and/or also how they may be placed in perspective from a practical standpoint; the problems and/or limitations of current search interfaces; Semantic Indexing in general, how this relates to an intelligent information retrieval system, and/or on Dynamic Semantic Indexing as designed and/or implemented in the Information Nervous System, in accordance with at least one embodiment of the invention”), receiving, from the user device, a completed web authoring document comprising the web authoring document and text having at least one of the embedded labels associated with the text (0037: “a retrieval system blends search and/or discovery for scenarios where the user does not even know what to search for in the first place. Searching for knowledge is not the same as searching for information. An intelligent search engine according to an embodiment of the invention allows a user to search with different knowledge filters that encapsulate semantic-sensitivity, time-sensitivity, context-sensitivity, people (e.g., experts), etc. These filters may employ different ranking schemes consistent with the natural equivalent of the filter (e.g., a search for Best Bets may rank results based on semantic strength, a search for Breaking News may rank results based primarily on time-sensitivity, while a search for Experts may rank results based primarily on expertise level). These form context themes or templates that can guide the user to quickly find what she wants based on the scenario at hand”), compiling the completed web authoring document (0038: “a user might want only latest (but also highly semantically relevant) information on a certain topic (perhaps because she is short on time and/or is preparing for a presentation that is due shortly)--this may be the equivalent of Breaking News. Or the user might be conducting research and/or might want to go deep--she might be interested in information that is of a very high level of semantic relevance. Or the user might want to go broad because she is exploring new topics of interest and/or is open to many possibilities. Or the user might be interested in relevant people on a given topic (communities of interest, experts, etc.) rather than--or in addition to--information on that topic. These are all valid but different real-world scenarios. An embodiment of the invention supports all these semantic axes in a consistent way yet exposes them separately so the user knows in what context the results are being displayed in order to aid him or her in interpreting the results”), including: identifying each label applied to the text and the associated metadata, and translating each label to generate at least one guided knowledge capture web page with embedded knowledge capture logic corresponding to the text and the embedded labels associated with the text, and generating a customized knowledge capture website from the at least one guided knowledge capture web page, wherein the customized knowledge capture website is accessible from the user device (0040: “An embodiment of the invention allows for knowledge-based retrieval (expressed above as K) via knowledge filters (which may also be referred to as special agents or knowledge requests), each corresponding to a knowledge type. FIG. 1 illustrates defined knowledge filters/types in accordance with an embodiment of the invention. As used therein, the term "debates" may be an indication of semantic emphasis due to the participation of multiple individuals with potentially diverse viewpoints. Additionally, as an illustration, an Interest Group might include those that have questions (knowledge-seekers) and/or not just those that have answers (knowledge-providers or experts). This filter may connect both constituencies”; 0057: “The Problem with Directories and/or Taxonomies. Directories and/or taxonomies can be very useful tools in helping users organize and/or find information. Users employ folders in file-systems to organize their documents and/or pictures. Similar folders exist in email clients to assist users in organizing their email. Many portal products now offer categorization tools that automatically file indexed documents into directories using predefined taxonomies. However, as the volume of information users must deal with continues to skyrocket, directories become ineffective. This happens for several reasons: First, at "publishing time," users manually create and/or maintain folders and/or subfolders and/or manually assign documents and/or email messages to these folders. This process not only takes a lot of time and/or effort, it also assumes that there is a 1:1 correspondence of item to folder. At a semantic level, the same item could "belong" to different folders and/or categories at the same time. Tools that employ machine learning techniques to aid users in assigning categories also suffer from the same problem”).

Claim 10:
Omoigui teaches the web authoring document template is one of a blank word processing document, a template word processing document, or an imported word processing document (0057 and 0156).

Claim 11:
Omoigui teaches the web authoring document template includes the plurality of label buttons, each of the plurality of label buttons being respective buttons having a label associated therewith that can change one or more of a font, a color, a size, a position, or a style of the text (0147 and 0156).

Claim 12:
Omoigui teaches the web authoring document template is customizable by a speech-to-text module (0154).

Claim 13:
Omoigui teaches the at least one guided knowledge capture website includes at least one of instructional information, a note, a message, or a question with interactive answer buttons including one of a multiple choice button, a text entry box, a drop down list, a yes or no button or a true or false button, and the embedded knowledge capture logic records a selection provided in response to the question via the interactive answer buttons (0064: “It is also useful to distinguish structured metadata (for instance XML fields) from semantic (meaning-oriented) metadata. The former refers to fields such as the name of the author, the date of publication, etc. while the latter refers to ontological-based markup that clearly specifies what a piece of information means. As an illustration, one can have perfectly-formed, validated, structured metadata (e.g., an XML document) that is completely meaningless. Structured metadata (such as RDF and/or RSS) is indeed beneficial especially for queries that rely on structure (e.g., a query to find a specific medical record id, author name, etc.). However, majority of the queries at the level of knowledge are semantic in nature--this is one of the reasons why Google.TM. has succeeded despite the fact that it does not rely on any structured metadata; to Google.TM., all web pages are structurally identical (a web page is a web page). Consequently, while standards such as RDF and/or RSS are useful, they still do not address a problem--that of semantic indexing, processing, interpretation, retrieval, filtering, and/or ranking”).

Claim 14:
Omoigui teaches the processor parses the text of the completed web authoring document into a plurality of text portions based on metadata associated with the text comprising each text portion, determines a text type for each parsed text portion based on the metadata associated with the parsed text portion, generates a workflow step for each determined text type, and generates a workflow based on the generated workflow steps for each determined text type (0057: “The Problem with Directories and/or Taxonomies. Directories and/or taxonomies can be very useful tools in helping users organize and/or find information. Users employ folders in file-systems to organize their documents and/or pictures. Similar folders exist in email clients to assist users in organizing their email. Many portal products now offer categorization tools that automatically file indexed documents into directories using predefined taxonomies. However, as the volume of information users must deal with continues to skyrocket, directories become ineffective. This happens for several reasons: First, at "publishing time," users manually create and/or maintain folders and/or subfolders and/or manually assign documents and/or email messages to these folders. This process not only takes a lot of time and/or effort, it also assumes that there is a 1:1 correspondence of item to folder. At a semantic level, the same item could "belong" to different folders and/or categories at the same time. Tools that employ machine learning techniques to aid users in assigning categories also suffer from the same problem”).

Claim 15:
Omoigui teaches the processor determines the text type is a title or information and generates metadata to display a title or information workflow step, determines the text type is a question and generates metadata to display a question workflow step and identifies at least one of an answer or a next workflow step associated with the question workflow step, determines the text type is a result and identifies content and label information of the result to determine a next workflow step associated with the result and a condition for displaying a result of the result based on at least one previous workflow step associated with the result, or determines the text type is a type other than the title, information, question and result paragraphs and executes a function to generate a workflow step associated with the other type (0063: “The Semantic Web is an initiative in that it may encourage information publishers to tag their content with more metadata in order to make such content easier to search. Furthermore, standards for ontology development and/or maintenance are useful in the establishment of systems that allow publishers to assert or interpret meaning. However, metadata has many problems, especially relating to the need for discipline on the part of publishers. Generally, history has shown that most publishers (including end-users who author Web pages, blogs, documents, etc.) do not exercise such discipline on a consistent basis. Metadata creation and/or maintenance need time and/or effort. As such, it is impractical to rely on its existence at scale. This is not to minimize the importance of efforts to promote metadata adherence. However, such efforts are complemented with the development of pragmatically designed systems that exploit when available--but do not rely on the existence of--such metadata”).

Claim 16:
Omoigui teaches A method for generating a customized knowledge capture website comprising the steps of: generating a web authoring document template including embedded labels that are interpretable by a processor (0033), the web authoring document template being customizable by a plurality of label buttons which are each configured to apply one of the embedded labels to text input into the web authoring document template and associate metadata with the text (0147: “Part Mutual Cross-Ontology Validation and/or other Ontology Development and/or Maintenance Tool Features. In one embodiment, ontologies are developed and/or maintained with the help of ontology development and/or maintenance tools that aid the ontologist by recommending semantic assertions and/or other rules. For example, in one embodiment: Some category labels occur in multiple ontologies. The ontology tool flags the user (the ontologist) when there is a discrepancy. The discrepancy *might* be valid but might also indicate an incomplete ontology. For instance, Artificial Intelligence occurs in both IT and/or Products & Services but the sub-categories and/or hooks are likely very different. Some of this might be legitimate but some of it might be due to oversight. Similarly, Software occurs in both Products & Services and/or General Reference (ProQuest). Furthermore, hooks that occur in one domain probably allows exclusions in another domain (for instance, hooks for "Virus" in MeSH probably allows exclusions that are themselves hooks for "Virus" or "Computer Virus" in IT. And/or vice-versa. And/or so on. You can use the different ontologies to check for cross-domain mismatches of this sort. The inventor calls this Mutual Cross-Ontology Validation. It is an extremely powerful feature. This mutual cross-ontology validation approach may generate a viral network effect and/or positive feedback of ontological quality wherein as ontologies improve, others in the ontology network may also improve, which in turn may subsequently improve other ontologies . . . and/or so on . . . . Also, hooks that have multiple word-forms probably includes exclusions and/or your tool flags this (not atypically, not all word forms applies in the same context). Ditto for hooks that occur in multiple domains--the cross-ontology validation described above, and/or the invocation of dictionaries like online search engines or tools like WordNet may help a lot here”)), transmitting the web authoring document template to a user device (0034: “Further described herein are an overview of the difference between knowledge and/or information and/or how that should apply to an intelligent information retrieval system; the problem with Search, as is currently defined and/or implemented by current search engines; context and/or semantics especially on the limitations of current search engines and/or retrieval paradigms and/or the implications on the design of an intelligent information retrieval system; the Semantic Web and/or Metadata and/or describes how these initiatives relate to the design of an intelligent information retrieval system and/or also how they may be placed in perspective from a practical standpoint; the problems and/or limitations of current search interfaces; Semantic Indexing in general, how this relates to an intelligent information retrieval system, and/or on Dynamic Semantic Indexing as designed and/or implemented in the Information Nervous System, in accordance with at least one embodiment of the invention”); receiving, from the user device, a completed web authoring document comprising the web authoring document and text having at least one of the embedded labels associated with the text (0037: “a retrieval system blends search and/or discovery for scenarios where the user does not even know what to search for in the first place. Searching for knowledge is not the same as searching for information. An intelligent search engine according to an embodiment of the invention allows a user to search with different knowledge filters that encapsulate semantic-sensitivity, time-sensitivity, context-sensitivity, people (e.g., experts), etc. These filters may employ different ranking schemes consistent with the natural equivalent of the filter (e.g., a search for Best Bets may rank results based on semantic strength, a search for Breaking News may rank results based primarily on time-sensitivity, while a search for Experts may rank results based primarily on expertise level). These form context themes or templates that can guide the user to quickly find what she wants based on the scenario at hand”); compiling the completed web authoring document (0038: “a user might want only latest (but also highly semantically relevant) information on a certain topic (perhaps because she is short on time and/or is preparing for a presentation that is due shortly)--this may be the equivalent of Breaking News. Or the user might be conducting research and/or might want to go deep--she might be interested in information that is of a very high level of semantic relevance. Or the user might want to go broad because she is exploring new topics of interest and/or is open to many possibilities. Or the user might be interested in relevant people on a given topic (communities of interest, experts, etc.) rather than--or in addition to--information on that topic. These are all valid but different real-world scenarios. An embodiment of the invention supports all these semantic axes in a consistent way yet exposes them separately so the user knows in what context the results are being displayed in order to aid him or her in interpreting the results”), including: identifying each label applied to the text and the associated metadata, and 28 MEl 34209357v.1translating each label to generate at least one guided knowledge capture web page with embedded knowledge capture logic corresponding to the text and the embedded labels associated with the text; and generating a customized knowledge capture website from the at least one guided knowledge capture web page, wherein the customized knowledge capture website is accessible from the user device (0040: “An embodiment of the invention allows for knowledge-based retrieval (expressed above as K) via knowledge filters (which may also be referred to as special agents or knowledge requests), each corresponding to a knowledge type. FIG. 1 illustrates defined knowledge filters/types in accordance with an embodiment of the invention. As used therein, the term "debates" may be an indication of semantic emphasis due to the participation of multiple individuals with potentially diverse viewpoints. Additionally, as an illustration, an Interest Group might include those that have questions (knowledge-seekers) and/or not just those that have answers (knowledge-providers or experts). This filter may connect both constituencies”; 0057: “The Problem with Directories and/or Taxonomies. Directories and/or taxonomies can be very useful tools in helping users organize and/or find information. Users employ folders in file-systems to organize their documents and/or pictures. Similar folders exist in email clients to assist users in organizing their email. Many portal products now offer categorization tools that automatically file indexed documents into directories using predefined taxonomies. However, as the volume of information users must deal with continues to skyrocket, directories become ineffective. This happens for several reasons: First, at "publishing time," users manually create and/or maintain folders and/or subfolders and/or manually assign documents and/or email messages to these folders. This process not only takes a lot of time and/or effort, it also assumes that there is a 1:1 correspondence of item to folder. At a semantic level, the same item could "belong" to different folders and/or categories at the same time. Tools that employ machine learning techniques to aid users in assigning categories also suffer from the same problem”).

Claim 17:
Omoigui teaches the web authoring document template is one of a blank word processing document, a template word processing document, or an imported word processing document (0156: “Adapting to Weak Categorization in Non-Semantic Context Templates. In some cases, some key phrases might not get detected in the categorizer, especially if the lexicon for the categorizer has not been seeded with the terms in the ontology. Typically, with rich enough context, this is not an issue because there is a high likelihood that terms in the ontology may already lie within key phrases. However, with short documents or abstracts, this might not happen because there might not be enough context. In this case, the ontology-independent concept extraction model can lead to weak categorization. To handle this, the categorizer is seeded with a lexicon corresponding to the terms in the ontology. This ensures that the categorizer, during the concept extraction phase, "knows" to return certain concepts based on the contents of its lexicon (now domain-specific). Furthermore, the KIS when interpreting semantic context with non-semantic context templates (like All Bets and/or Random Bets) AND/OR for a non-semantic ranking bucket (bucket #0), maps the category URI in the incoming SQML to keywords and/or include the keywords in the SQML resource inner join. This is powerful as it ensures that even if the categorization failed, the keyword that corresponds to the category name may result in a hit. There is a loss of semantics in moving to keywords but because the context template is All Bets or Random Bets AND/OR because the ranking bucket is non-semantic, this doesn't matter. This improves recall by dynamically adapting to a lack of context at the categorization layer”).

Claim 18:
Omoigui teaches the web authoring document template includes the plurality of label buttons, each of the plurality of label buttons being respective buttons having a label associated therewith that can change one or more of a font, a color, a size, a position, or a style of the text (0147: “Part Mutual Cross-Ontology Validation and/or other Ontology Development and/or Maintenance Tool Features. In one embodiment, ontologies are developed and/or maintained with the help of ontology development and/or maintenance tools that aid the ontologist by recommending semantic assertions and/or other rules. For example, in one embodiment: Some category labels occur in multiple ontologies. The ontology tool flags the user (the ontologist) when there is a discrepancy. The discrepancy *might* be valid but might also indicate an incomplete ontology. For instance, Artificial Intelligence occurs in both IT and/or Products & Services but the sub-categories and/or hooks are likely very different. Some of this might be legitimate but some of it might be due to oversight. Similarly, Software occurs in both Products & Services and/or General Reference (ProQuest). Furthermore, hooks that occur in one domain probably allows exclusions in another domain (for instance, hooks for "Virus" in MeSH probably allows exclusions that are themselves hooks for "Virus" or "Computer Virus" in IT. And/or vice-versa. And/or so on. You can use the different ontologies to check for cross-domain mismatches of this sort. The inventor calls this Mutual Cross-Ontology Validation. It is an extremely powerful feature. This mutual cross-ontology validation approach may generate a viral network effect and/or positive feedback of ontological quality wherein as ontologies improve, others in the ontology network may also improve, which in turn may subsequently improve other ontologies . . . and/or so on . . . . Also, hooks that have multiple word-forms probably includes exclusions and/or your tool flags this (not atypically, not all word forms applies in the same context). Ditto for hooks that occur in multiple domains--the cross-ontology validation described above, and/or the invocation of dictionaries like online search engines or tools like WordNet may help a lot here”).

Claim 19:
Omoigui teaches parsing the text of the web authoring document into a plurality of text portions based on metadata associated with the text comprising each text portion; determining a text type for each parsed text portions based on the metadata associated with the parsed text portion; generating a workflow step for each determined text type; and generating a workflow based on the generated workflow steps for each determined text type (0154: “Semantically Interpreting Natural Language Queries. At the beginning of at least one of the co-pending applications cited herein, I asserted that the notion of natural-language queries as the nirvana of information retrieval is wrong. I pointed out that discovery of knowledge, incorporating context-sensitivity, time-sensitivity, and/or occasional serendipity is instead possible. However, having the simplicity of natural language queries AS AN OPTION (drag and/or drop and/or other semantic tools are arguably more powerful in many contexts), WITHOUT the limitations of natural-language interpretation, is also possible. In other words, natural-language queries but NOT natural-language interpretation--rather, natural-language queries coupled with semantic interpretation in an embodiment of the invention. The power of coupling these is that the user can gain the simplicity of natural expression without losing the power of semantic discovery and/or serendipity. In one embodiment, the natural-language-query interpretation involves mapping the query to a Nervana semantic query. An NLP plug-in is added to the semantic client to do this. This plug-in takes natural-language input on the client and/or maps these to semantic input (SQML) before passing the query to the server(s) for semantic interpretation. The NLP component parses the natural-language text input and/or looks for key phrases using a standard key phrase extractor. The key phrases are then compared against the ontologies supported by the query profile. If any categories are found using direct, stemmed, and/or fuzzy matching, these categories are added to the semantic query as candidates”).

Claim 20:
Omoigui teaches at least one of the following steps: determining the text type is a title or information and generates metadata to display a title or information workflow step; determining the text type is a question and generates metadata to display a question workflow step and identifies at least one of an answer or a next workflow step associated with the question workflow step; determining the text type is a result paragraph and identifies content and label information of the result to determine a next workflow step associated with the result and a condition for displaying a result of the result based on at least one previous workflow step associated with the result; and determining the text type is a type other than the title, information, question and result paragraphs and executes a function to generate a workflow step associated with the other type (0063: “The Semantic Web is an initiative in that it may encourage information publishers to tag their content with more metadata in order to make such content easier to search. Furthermore, standards for ontology development and/or maintenance are useful in the establishment of systems that allow publishers to assert or interpret meaning. However, metadata has many problems, especially relating to the need for discipline on the part of publishers. Generally, history has shown that most publishers (including end-users who author Web pages, blogs, documents, etc.) do not exercise such discipline on a consistent basis. Metadata creation and/or maintenance need time and/or effort. As such, it is impractical to rely on its existence at scale. This is not to minimize the importance of efforts to promote metadata adherence. However, such efforts are complemented with the development of pragmatically designed systems that exploit when available--but do not rely on the existence of--such metadata”).

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177